Case 4:20-cv-00178-CVE-FHM Document 98 Filed in USDC ND/OK on 09/08/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

    JASON KLINTWORTH, et al.,
                                Plaintiff,
    vs.                                            Case No. 20-CV-178-CVE-FHM
    VALLEY FORGE INSURANCE
    COMPANY, et al.,
                                Defendant.

                                     OPINION AND ORDER

          The court has the following discovery-related motions that were pending before the

   state court at the time this case was removed to federal court on April 29, 2020: Defendant

   Valley Forge Insurance Company's (Valley Forge) Motion for Sanctions Against Plaintiff

   and Plaintiff's Counsel, [Dkt. 22] filed in state court August 2, 2019; Defendant Valley

   Forge's Second Motion for Sanctions, [Dkt. 29], filed in state court January 10, 2020;

   Defendant Valley Forge's Third Motion to Compel, [Dkt. 30], filed in state court January 10,

   2020; Defendant Valley Forge's Third Motion for Sanctions, [Dkt. 37], filed in state court

   January 27, 2020. All of these motions are fully briefed and ripe for decision.

                                             Background

          Plaintiff’s remaining claim against Valley Forge is a breach of the duty of good faith

   and fair dealing brought by Plaintiff Klintworth only. [Dkt. 78, pp. 1-2]. That claim is count

   one of the Third Amended Petition. [Dkt. 12-17; Dkt. 78, pp. 1-2]. On July 24, 2020, the

   Court’s Partial Scheduling Order declared discovery closed as to this count.

                     Defendant's Motions for Sanctions [Dkt. 22, 29, 37]

          Defendant's three motions for sanctions address alleged violations of state court

   discovery orders. While the alleged discovery violations and background information
Case 4:20-cv-00178-CVE-FHM Document 98 Filed in USDC ND/OK on 09/08/20 Page 2 of 3




   outlined in the parties' briefing reflects poorly on the participation by Plaintiff's counsel

   throughout discovery, the court notes that the state court had ample time in which to

   assess sanctions against Plaintiff for violation of its orders if it so desired. Further, the

   matters Defendants have outlined along with the alleged prejudice do not merit a

   recommendation that the case be dismissed. Since discovery is closed as between the two

   parties involved in these motions, and since at this point in the litigation any deficiency in

   Plaintiff's production can be addressed through motions in limine to prevent Plaintiff from

   relying on witnesses and information not disclosed, the court finds no merit in addressing

   the motions for sanctions further.

          The case will proceed based on the Federal Rules of Civil Procedure, the Local

   Rules, and the scheduling order. It is evident that the many motions for sanctions are the

   result of the lack of timely responsive communication from Plaintiff’s counsel. Counsel are

   expected to conduct themselves civilly and professionally, including promptly responding

   to correspondence and phone calls.

          Defendant Valley Forge Insurance Company's (Valley Forge) Motion for Sanctions

   Against Plaintiff and Plaintiff's Counsel, [Dkt. 22] filed in state court August 2, 2019;

   Defendant Valley Forge's Second Motion for Sanctions, [Dkt. 29], filed in state court

   January 10, 2020; and Defendant Valley Forge's Third Motion for Sanctions, [Dkt. 37], filed

   in state court January 27, 2020, are DENIED.

                        Defendant's Third Motion to Compel [Dkt. 30]

          This motion was filed in state court on January 10, 2020. The motion relates that

   on December 2, 2019, Plaintiff filed a Final Witness and Exhibit List wherein seven

   additional expert witnesses were identified. Defendant seeks an order compelling Plaintiff

                                                 2
Case 4:20-cv-00178-CVE-FHM Document 98 Filed in USDC ND/OK on 09/08/20 Page 3 of 3




   to supplement Interrogatory No. 16 and Request for Production No. 1 regarding eight

   witnesses, including seven newly-named witnesses.

          As previously stated, the matter has been removed to federal court, the case

   schedule has been altered, including an August 19, 2020, deadline for the exchange of

   Plaintiff’s expert identification and reports. [Dkt. 81]. Again, this case will proceed under

   the schedule established by this court and therefore, Defendant's Third Motion to Compel,

   [Dkt. 30], which relied on the state court schedule, is DENIED.

                                           Conclusion

          Defendant Valley Forge Insurance Company's (Valley Forge) Motion for Sanctions

   Against Plaintiff and Plaintiff's Counsel, [Dkt. 22] filed in state court August 2, 2019;

   Defendant Valley Forge's Second Motion for Sanctions, [Dkt. 29], filed in state court

   January 10, 2020; Defendant Valley Forge's Third Motion to Compel, [Dkt. 30], filed in state

   court January 10, 2020; Defendant Valley Forge's Third Motion for Sanctions, [Dkt. 37],

   filed in state court January 27, 2020 are DENIED as set out herein.

          SO ORDERED this 8th day of September, 2020.




                                                3
